DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. Claims 1-3, 5, 10-13, 15-18, and 20 have been amended, claims 4, 14, and 19 cancelled, and claims 21-23 added as per Applicant’s amendment filed 28 December 2020. 
Allowable Subject Matter
Claims 1-3, 5-13, 15-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches storage array, method, and non-transitory computer readable medium comprising computer readable program code executed by a processor for event based storage management but fails to teach the combination including the limitations of:
(Claim(s) 1) “identify a portion of the data, for which the storage array provides the data storage services and is unsolicited data, that is relevant to the request to identify relevant data; make a second determination that the relevant data can be sent to the multiple hosts via event data queues associated with the multiple hosts; and provide the relevant data to the multiple hosts using the event data queues associated with the multiple hosts in response to the second determination”
Claims 11 and 16 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-3, 5-10, 12-13, 15, 17-18, and 20-23 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0115-0122, Fig. 2.2] of Applicant’s specification.
The prior art made of record, Davidson (US 9026694 B1), Beckett (US 20060161733 A1), and Yueh (US 8135918 B1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 28 December 2020 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132